RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NOS. A-0837-17T2
                                                                 A-0881-17T2



IN THE MATTER OF S.H.
________________________


IN THE MATTER OF D.M.
________________________

                Argued January 14, 2019 – Decided January 29, 2019

                Before Judges Sabatino, Haas and Mitterhoff.

                On appeal from Superior Court of New Jersey, Law
                Division, Monmouth County, Docket No. MNCC-
                00107017; and Camden County, Docket No. CASC-
                1029-17.

                Carol J. Sands, Assistant Deputy Public Defender,
                argued the cause for appellant S.H. (Joseph E. Krakora,
                Public Defender, attorney; Carol J. Sands, of counsel
                and on the briefs).

                Stanley M. Shur, Assistant Deputy Public Defender,
                argued the cause for appellant D.M. (Joseph E.
                Krakora, Public Defender, attorney; Stanley M. Shur,
                of counsel and on the briefs).
            Anne E. Walters, Assistant County Counsel, argued the
            cause for respondent State of New Jersey (Christopher
            A. Orlando, Camden County Counsel, attorney; Anne
            E. Walters, on the briefs).

PER CURIAM

      In these back-to-back appeals, which we now consolidate for purposes of

this opinion, appellants S.H. and D.M. seek review of the September 12, 2017

civil commitment orders that continued their involuntary inpatient commitments

pending referral to the Involuntary Outpatient Commitment (IOC) program for

evaluation. Appellants contend that deficiencies in the proceedings that resulted

in these orders denied them substantive and procedural due process. Our review

of the record in light of these contentions satisfies us that the September 12

orders must be reversed. 1

                                        I.

      We begin by summarizing the well-established legal principles that

govern our review. "The case for involuntary commitment must be presented

by County Counsel [(the county)]." In re Commitment of Raymond S., 263 N.J.



1
  In light of this determination, and for the reasons discussed at the end of this
opinion, we do not address appellants' additional assertion that two
informational memoranda prepared by the Administrative Office of the Courts
concerning the conversion of patients from inpatient to outpatient involuntary
commitment programs should be invalidated or modified.
                                                                          A-0837-17T2
                                        2
Super. 428, 432 (App. Div. 1993). If a "court finds that there is probable cause

to believe that [a] person . . . is in need to involuntary commitment to treatment,"

the court "shall issue a temporary order authorizing the assignment of the person

to an outpatient treatment provider or the admission to or retention of the person

in the custody of the facility[.]" N.J.S.A. 30:4-27.10(g); see also R. 4:74-7(c).

The court must ensure that the placement "is both appropriate to the person's

condition and is the least restrictive environment, pending a final hearing." Ibid.

       "[O]ur Legislature and the New Jersey Supreme Court have promulgated

statutes and rules to ensure that no person is involuntarily committed . . . without

having been afforded procedural and substantive due process."                 In re

Commitment of T.J., 401 N.J. Super. 111, 119 (App. Div. 2008) (first alteration

in original) (quoting Raymond S., 263 N.J. Super. at 431). Thus, to continue an

individual's involuntary inpatient or outpatient commitment after a temporary

commitment order, a court must find "by clear and convincing evidence

presented at [a] hearing that the patient is in need of continued involuntary

commitment" to treatment. R. 4:74-7(f)(1). The Legislature had defined this to

mean

            that an adult with mental illness, whose mental illness
            causes the person to be dangerous to self or dangerous
            to others or property and who is unwilling to accept
            appropriate treatment voluntarily after it has been

                                                                            A-0837-17T2
                                         3
            offered, needs outpatient treatment or inpatient care at
            a short-term care or psychiatric facility or special
            psychiatric hospital because other services are not
            appropriate or available to meet the person's mental
            health care needs.

            [N.J.S.A. 30:4-27.2(m).]

      At the hearing to determine whether a commitment should be continued,

the individual has the following legislatively-prescribed rights:

            a.    The right to be represented by counsel or, if
                  indigent, by appointed counsel;

            b.    The right to be present at the court hearing unless
                  the court determines that because of the person's
                  conduct at the court hearing the proceeding
                  cannot reasonably continue while the person is
                  present;

            c.    The right to present evidence;

            d.     The right to cross[-]examine witnesses; [2] and

            e.    The right to a hearing in camera.

            [N.J.S.A. 30:4-27.14.]

      Rule 4:74-7(e) specifically provides that "[n]o final order of commitment

to treatment shall be entered except upon hearing conducted in accordance with


2
  The importance of the right of cross-examination cannot be understated. "It
has long been held that cross-examination is the 'greatest legal engine ever
invented for the discovery of the truth.'" State ex rel J.A., 195 N.J. 324, 342
(2008) (quoting California v. Green, 399 U.S. 149, 158 (1970)).
                                                                        A-0837-17T2
                                        4
the provisions of these rules." In addition to the requirements set forth in

N.J.S.A. 30:4-27.14, Rule 4:74-7(e) mandates that the county's application to

commit an individual to treatment "shall be supported by the oral testimony of

a psychiatrist on the patient's treatment team who has conducted a personal

examination of the patient as close to the court hearing date as possible, but in

no event more than five calendar days prior to the court hearing." Any expert

witness called to testify at the hearing must "prepare a written report and shall

make it available to the court and all counsel no later than one business day prior

to the hearing." Ibid.

      As we made clear over twenty-five years ago, "[t]hese procedural and

substantive standards must be scrupulously followed." Raymond S., 263 N.J. at

432. Indeed, our Supreme Court has noted that Rule 4:74-7 was adopted "in

order to correct a long standing history of procedural abuses in the civil

commitment process and to ensure that no person may be involuntarily

committed . . . without having been afforded full procedural due process." In re

D.C., 146 N.J. 31, 43 (1996) (quoting Pressler & Verniero, Current N.J. Court

Rules, cmt. 1 on R. 4:74-7 (1995)). The Court further stated

            that the adoption of the rule reflects an increasing
            concern for the mentally ill and a "growing realization
            that, traditionally, persons alleged to be suffering from
            mental illness have been committed on ex parte orders

                                                                           A-0837-17T2
                                        5
            entered without representation of counsel, without
            adequate notice, without adequate proofs and in general
            violation of the most fundamental concepts of due
            process."

            [Ibid. (quoting Pressler & Verniero, cmt. 1 on R. 4:74-
            7 (1995)).]

      At the conclusion of the hearing, the trial judge "shall, by an opinion or

memorandum decision, either written or oral, find the facts and state its

conclusions of law thereon in all actions tried without a jury[.]" R. 1:7-4(a).

While a judge need not author a lengthy written opinion, or deliver an hour-long

oral ruling to meet this requirement in every case, he or she must always state

what facts form the basis of his or her decision, and then weigh and evaluate

those facts in light of the governing law "to reach whatever conclusion may

logically flow from" those facts. Slutsky v. Slutsky, 451 N.J. Super. 332, 357

(App. Div. 2017). Because justice requires no less, "[a]ll conclusions must be

supported." Ibid.

      In addressing the critical need for meticulous fact finding in the context

of commitment hearings, we have observed that the "[o]mission of this duty is

particularly problematic where the decision is discretionary; without findings

relevant to the legal standards the litigants and the reviewing court 'can only

speculate about the reasons' for the decision." In re Commitment of M.M., 384


                                                                        A-0837-17T2
                                       6
N.J. Super. 313, 332 (App. Div. 2006) (quoting Rosenberg v. Bunce, 214 N.J.

Super. 300, 304 (App. Div. 1986)). Accordingly,

            [t]he importance of the individual and public interests
            implicated by civil commitment "demonstrate the
            particular necessity . . . for the trial judge to comply
            assiduously with the mandate of . . . [the] myriad [of]
            cases pointing out the importance of findings." In re
            Commitment of S.D., 212 N.J. Super. 211, 218-19
            (App. Div. 1986).         A judge presiding over a
            commitment hearing is vested with extraordinary
            responsibility; when the judge does not apply the legal
            standards and find the relevant facts, our subsequent
            correction of the abuse of discretion is a poor remedy
            for the ill.

            [M.M., 384 N.J. Super. at 332-33 (alterations in
            original).]

      "Under the civil commitment law, a hearing is an evidence-gathering

proceeding." In re Commitment of B.L., 346 N.J. Super. 285, 307 (App. Div.

2002) (citing N.J.S.A. 30:4-27.14).     Thus, all the formalities attendant to

hearings conducted by our courts apply equally to commitment hearings

conducted under Rule 4:74-7. "As such, witnesses must be sworn, particularly

the psychiatrists.   Without swearing in the witnesses, there are no proofs

presented at the hearing. Due process requires that a court must have proofs ,

'which lead to the decision[.]'" B.L., 346 N.J. Super. at 307 (alteration in

original) (quoting Callen v. Gill, 7 N.J. 312, 319 (1951)).


                                                                       A-0837-17T2
                                        7
      In addition, Rule 1:2-3 provides that "[t]he verbatim record of the

proceedings shall include references to all exhibits and, as to each, the offering

party, a short description of the exhibit stated by the offering party or the court,

and the marking directed by the court." We have said that "the trial judge has

the ultimate responsibility of conducting adjudicative proceedings in a manner

that complies with required formality in the taking of evidence and the rendering

of findings." N.J. Div. of Youth & Family Servs. v. J.Y., 352 N.J. Super. 245,

264 (App. Div. 2002) (criticizing, among other things, the trial judge's review

and consideration of documents "without any identification for the record").

The failure to adequately identify documents for the record "not only violate[s]

basic rules of trial practice, R. 1:2-3, but inhibit[s] the appellate process by

depriving the appellate court of a complete record on appeal." Ibid.

                                        II.

      Unfortunately, appellants did not receive these required procedural

protections, and we now highlight the deficiencies in each of their respective

hearings.




                                                                            A-0837-17T2
                                         8
                              A.    S.H.'s Hearing

      On August 18, 2017, S.H. was temporarily committed on an inpatient

basis at CentraState Medical Center. After an initial hearing, this commitment

was continued on August 30, 2017.

      S.H. was then transferred to Northbrook Behavioral Health Center

(Northbrook). The next hearing, which took place on September 12, 2017, is at

the center of S.H.'s current appeal. The entire hearing transcript is only two

short pages long.

      At the beginning of the hearing, S.H.'s attorney advised the trial court that

"[t]his matter is contested" and that S.H. "asks for a discharge as soon as

possible." The attorney further stated that S.H. did not want to remain at

Northbrook, where she could be evaluated for treatment on an outpatient basis

through the IOC program.

      The court criticized the attorney's position, stating that if S.H. was

discharged, she would not be able to participate in the IOC program, which

would "hurt" her. The attorney replied, "Yeah, I certainly don't want to harm a

client. I just feel I have to let the [c]ourt know what she wants." The court then

stated that it was "going to continue the hospitalization for two weeks" and

conduct the next hearing on September 26 where he would consider a "referral


                                                                           A-0837-17T2
                                        9
to IOC."    He also told the attorney that she could "send a letter to the

[Administrative Office of the Courts (AOC)] in Trenton" because "[t]hat's who

your issue is [sic]." The court filed an order later that day continuing S.H.'s

commitment until the September 26 hearing, and stating that she "may not be

discharged before the IOC hearing date." Significantly, the court made no

finding by clear and convincing evidence that S.H. was in need of continued

involuntary commitment to treatment by reason of a mental illness which caused

her to be dangerous to herself, others, or property. R. 4:74-7(f)(1).

      Other than having an attorney assigned to her, S.H. did not receive any of

the required protections due to involuntary committees as provided by the

statutes and court rules discussed above. No psychiatrist testified at the hearing,

and no witnesses were sworn or cross-examined. S.H. was never given the

opportunity to present any evidence.

      The county asserts that the trial court had a report prepared by S.H.'s

psychiatrist on September 8, but no report was marked into evidence or

referenced in any fashion by the court. 3 The court did not make any findings of


3
  The county has also filed a supplemental appendix that includes one page from
a "transcript of opening appearances and stipulations." The cover page of this
document indicates that it is from a proceeding conducted on September 12, but
does not list the name of any individual committee. Moreover, the court


                                                                           A-0837-17T2
                                       10
fact supporting its conclusory ruling that S.H. should remain committed on an

inpatient basis while she was evaluated for possible participation in the IOC

program.

      The court's cryptic reference to S.H.'s attorney having a problem with the

AOC is not adequately explained anywhere in the record. Appellants assert that

the court was referring to their disagreement with two informational memoranda

issued by the AOC to all Assignment Judges on October 17, 2013, and July 24,

2017, concerning the use of an "Amended Temporary Order for Involuntary

Commitment to Treatment of an Adult (Conversion from Involuntary Patient

Commitment to Involuntary Outpatient Commitment)." Again, however, we

cannot be certain if that is the case because neither memorandum was marked

into evidence, or specifically identified for the record.




announces at the beginning of the transcript that "[i]t's September 17, 2017 for
the Northbrook Hospital in Blackwood, New Jersey." Thus, we cannot be sure
if this transcript has any connection to S.H.'s case, which was heard on
September 12. After the court began the proceeding, the county's attorne y
stated, "Stipulations are the qualifications of the doctors, the admissibility of the
medical report subject to cross-examination and a review period of [ninety]
days." As noted above, the court never mentioned any report submitted in S.H.'s
case, did not require the oral testimony of S.H.'s psychiatrist, and never
permitted cross-examination.
                                                                             A-0837-17T2
                                        11
      On September 26, 2017, the court placed S.H. on Conditional Extension

Pending Placement (CEPP), and her attorney has advised us that S.H. "was

discharged before the next hearing date of October 17, 2017."

                              B.     D.M.'s Hearing

      On August 14, 2017, D.M. was temporarily committed on an inpatient

basis at Northbrook. Like S.H., his commitment status was continued after an

initial hearing, and the conduct of his subsequent, separate hearing on September

12, 2017 is also at the heart of D.M.'s present appeal. 4

      The transcript of this proceeding indicates that after a brief discussion

between D.M.'s attorney and the court about whether a psychiatrist had actually

prepared a report concerning D.M., 5 an "unidentified speaker" stated on the

record that there was a recommendation that for a "two-week referral to IOC." 6


4
  The same municipal court judge presided at both commitment hearings on
September 12.
5
   D.M.'s attorney argued that the report was prepared by a staff person r ather
than by the psychiatrist. The court stated it would rule on the objection at a later
time, but that did not occur. As it did in S.H.'s case, the county has included a
copy of a September 8, 2017 psychiatrist's report for D.M. in its appendix.
However, this report was not marked into evidence or referred to by the court in
its decision.
6
   This recommendation is not adequately explained further in the record. We
assume that the "unidentified speaker" suggested that D.M. be evaluated for


                                                                            A-0837-17T2
                                        12
D.M.'s attorney objected, and asked that the "conditions" for D.M.'s release or

his conversion to the IOC program "be established now."

      As it did at S.H.'s hearing, the court criticized D.M.'s position, stating that

if D.M. were discharged, he would not receive the benefits of possibly

participating in the outpatient program.      The court also stated that D.M.'s

attorney's "complaint" was with the AOC, and suggested that the attorney write

a letter to Trenton to voice his concern.

      The county and the court then elicited the following testimony from the

psychiatrist, without swearing in the psychiatrist on the record:

            [County counsel]: I'll skip over the preliminaries. Is it
            your opinion that [D.M.'s] currently unable to care for
            himself?

            [Psychiatrist]:   He's had a repeated pattern of this
            and returning to the hospitals with rapid medication
            non-compliance in the community. And the IOC is a
            good solution. It was my understanding that this was
            all agreed to.

            The Court:          Did you discuss that with [D.M.]?

            [Psychiatrist]:     I did.

            The Court:          Did he agree with it?

            [Psychiatrist]:     Yes.

possible conversion to the IOC program, and that the next hearing be scheduled
in two weeks.
                                                                             A-0837-17T2
                                         13
      Based upon this meager testimony, and without giving D.M.'s attorney the

opportunity to cross-examine the psychiatrist or produce any proofs of his own,

the court held:

            I'm going to order the continued hospitalization for two
            weeks. I find that the Doctor's testimony is absolutely
            credible, convincing. And, he discussed this with
            [D.M.]. [D.M.] agreed. This is an issue that the Public
            Defender's Office has, which has no basis for this
            [c]ourt to consider. I don't care what that Public
            Defender's opinion is.

As was the case at S.H.'s hearing, the court failed to make any of the required

findings to justify the continued commitment. The court did not find by clear

and convincing evidence that D.M. had a mental illness which caused him to be

dangerous to himself, others, or property, and that he needed further treatment.

      The court's September 12 order provided that D.M.'s commitment was to

continue, with the next review hearing scheduled for September 26. The order

also stated: "Referral to IOC Program, Patient May Not Be Discharged Before

IOC Hearing Date." At the September 26 hearing, the court converted D.M. to

IOC, and required him to follow the IOC treatment plan.




                                                                         A-0837-17T2
                                      14
                                         III.

      S.H. and D.M. have both appealed from the orders the court issued on

September 12, 2017, continuing their commitments while they were evaluated

for the IOC program. 7     Both appellants initially contend that "the trial court

violated their substantive and procedural due process rights by refusing to allow

[them] a hearing on [their] right to be free from involuntary inpat ient and

outpatient commitment." We agree.

      We review the decision to continue an individual's civil commitment

utilizing an abuse of discretion standard.       D.C., 146 N.J. at 58-59. When

reviewing civil commitment decisions, "we afford deference to the trial court's

supportable findings." T.J., 401 N.J. Super. at 119. We "reverse[] only when




7
   As noted above, S.H. and D.M. have now received the relief they sought in
terms of their individual commitment status. However, their challenges to the
orders are not moot, and the county reasonably does not argue otherwise. "It is
well settled in New Jersey that an appeal in these types of cases is not moot,
even if the patient is no longer confined, when the patient remains liable for his
or her hospital bill, and a finding in the patient's favor will entitle the patient to
a credit for any period of illegal commitment." B.L., 346 N.J. Super. at 292.
Moreover, were appellants' commitments to stand unchallenged, the September
12 orders could affect their future status if they are later recommitted. See
N.J.S.A. 30:4-27.5(b) (stating that "[i]f a person has been admitted three times
or has been an inpatient for [sixty] days at a short-term care facility during the
preceding [twelve] months, consideration shall be given to not placing the
person in a short-term care facility").
                                                                              A-0837-17T2
                                        15
there is a clear error or mistake[.]" M.M., 384 N.J. Super. at 334. However, we

"must consider the adequacy of the evidence." Ibid.

      Applying these standards, we are constrained to conclude that the sparse

record developed by the trial court simply did not support his finding that either

appellant was in need of continued involuntary commitment. In S.H.'s case, the

court did not take any oral testimony from a psychiatrist, did not demonstrate

that it reviewed any written expert report, and made none of the required

findings by clear and convincing evidence that S.H. was is in need of continued

involuntary commitment to treatment.        While a psychiatrist made a brief

appearance at D.M.'s hearing, this expert was never sworn, no written report was

entered in evidence, and the court did not permit cross-examination. The court

also failed to find by clear and convincing evidence that D.M. was in need of

continued involuntary commitment to treatment.           Because no competent

evidence was entered in either case to justify the court's decision to continue

S.H.'s and D.M.'s commitments, the September 12 orders must be reversed.

      In addition, the court did not scrupulously protect appellants' procedural

due process rights as established by the governing statutes and court rules.

Raymond S., 263 N.J. Super. at 432. A psychiatrist only appeared in D.M.'s

case, even though oral testimony by a psychiatrist is required at every


                                                                          A-0837-17T2
                                       16
commitment hearing. The psychiatrist who briefly testified at D.M.'s hearing

was not sworn in as a witness, and the court did not give D.M.'s attorney the

opportunity to cross-examine this expert before abruptly ending the testimony.

No expert reports were marked for identification or formally introduced in

evidence. Although the record is not clear whether S.H. or D.M. were prepared

to offer evidence of their own at their respective hearings, the court did not

afford them the opportunity to do so. The court's conclusory findings in each

case were insufficient to meet the requirements of Rule 1:7-4(a).

      Under these circumstances, we reverse both of the September 12 orders.

                                       IV.

      Finally, we discern no basis for entertaining appellants' further argument

that the AOC's October 17, 2013, and July 24, 2017 informational memoranda

concerning the IOC program need to be invalidated or modified because they

allegedly interfere with a patient's right to be converted to outpatient status or

discharged. The September 12 orders have been reversed for the reasons we

have detailed above and, therefore, there is simply no need to address further

possible grounds to support our decision.

      Indeed, "[t]he notion that a court of appeals . . . can decide issues

unnecessary to the outcome of the case results in the wholesale issuance of


                                                                          A-0837-17T2
                                       17
advisory opinions, a practice our judicial decision-making system categorically

rejects." State v. Rose, 206 N.J. 141, 189 (2011). We are not persuaded that

this is a matter of significant public importance warranting our determination of

abstract legal issues where there is no longer a controversy between the parties

because the September 12 orders have been declared invalid. See Zirger v. Gen.

Accident Ins. Co., 144 N.J. 327, 330 (1996) (noting that "[o]rdinarily, our

interest in preserving judicial resources dictates that we not attempt to resolve

legal issues in the abstract").

      We also decline to accept appellants' invitation to consider the substance

of these memoranda because the record they developed before the trial court

concerning the memoranda is plainly inadequate to permit a reasoned analysis

of the issues they attempt to raise on appeal for the first time. See Sente v.

Mayor & Mun. Council of Clifton, 66 N.J. 204, 205 (1974) (dismissing appeal

where the "record . . . [is] so unsatisfactory that we cannot be confident of

reaching the correct result" on a novel and far-reaching constitutional issue);

State v. Hughes, 230 N.J. Super. 223, 227 (App. Div. 1989) (noting "meager

factual presentation" supported court's decision not to consider an issue on

appeal).




                                                                         A-0837-17T2
                                      18
      Here, appellants and the court discussed perceived issues with "the AOC"

at both hearings. However, the October 17, 2013, and July 24, 2017 memoranda

were never specifically identified by appellants to the court as the source of

these concerns. Appellants did not mark or introduce either memorandum into

evidence, did not present any oral argument outlining their specific positions

concerning the documents, made no written motion objecting to the court's

alleged reliance on the instructions set forth in the memoranda for the handling

of IOC cases, and did not file motions for reconsideration that might have cured

these deficiencies. The court also did not render a specific ruling on the vague

concerns appellants expressed at the hearing, in contrast to the more detailed

systematic arguments they now press on appeal, and merely advised appellants'

attorneys to contact the AOC if they were not satisfied with his decision.

      We generally decline to consider issues that were not adequately presented

at trial. Nieder v. Royal Indem. Ins. Co. 62 N.J. 229, 234 (1973). As the

Supreme Court has cogently explained:

            Appellate review is not limitless. The jurisdiction of
            appellate courts rightly is bounded by the proofs and
            objections critically explored on the record before the
            trial court by the parties themselves. Although "[o]ur
            rules do not perpetuate mere ritual[,]" we have insisted
            that in opposing the admission of evidence, a litigant
            must "make known his position to the end that the trial
            court may consciously rule upon it." State v. Abbott,

                                                                         A-0837-17T2
                                      19
            36 N.J. 63, 76 (1961). This is so because "[t]he
            important fact is that the trial court was alerted to the
            basic problem[.]" Id. at 68. In short, the points of
            divergence developed in the proceedings before a trial
            court define the metes and bounds of appellate review.

            [State v. Robinson, 200 N.J. 1, 19 (2009) (alterations in
            original).]

      We will not depart from these well-established precedents here. In the

October 17, 2013 memorandum, the AOC identified a problem that short -term

care facilities (STCFs) were experiencing when patients became "clinically

appropriate" for outpatient treatment prior to their next scheduled hearing. In

those limited instances, the memorandum stated that the trial court could

temporarily commit a patient in a STCF to the IOC through the issuance of a

form temporary order that was appended to the memorandum.

      The July 24, 2017 memorandum stated that judges were not properly using

the form order. According to the memoranda, judges were incorrectly allowing

parties to submit consent orders that did not contain the proofs necessary to

establish that a conversion from inpatient to outpatient treatment should occur.

Therefore, the memorandum advised the Assignment Judges to ensure that the

trial judges in each vicinage complied with the governing standards in making

their decisions.



                                                                        A-0837-17T2
                                      20
      We see nothing in these memoranda that prevented the trial judge in this

case from considering a conversion request at the September 12 hearings, or

granting it if all of the applicable requirements were met. However, nothing in

the truncated record indicates that Northbridge's chief executive officer had

sought to convert either appellant to outpatient treatment,8 or completely

discharge them from commitment either in advance of, or at, the September 12

hearing, and the court did not permit appellants to present such a case, assuming

that they even intended to do so at that proceeding. In sum, the absence of a

fully developed factual record and specific legal arguments raised before the

trial court concerning the memoranda prevent us from more definitively

addressing these documents in this opinion.

      Contrary to appellants' arguments, whether the memoranda should remain

in effect is not an issue that will likely recur without opportunity for

adjudication. This is so because, in a future case, a party could readily prepare

an appropriate motion in advance of the hearing that would give the trial court

the opportunity to carefully consider the legal contentions raised, review the


8
  Rule 4:74-7(f)(3) sets forth the procedures that the chief executive officer of
a psychiatric facility or hospital must follow when "apply[ing] to the court
between the time periods for review of the commitment for an order changing
the placement of the patient from an inpatient setting to an outpatient setting."


                                                                         A-0837-17T2
                                      21
specific documents that formed the basis for the motion, and make a reasoned

determination on the basis of a fully developed factual record that would permit

further appellate review.9   Because that did not occur here, we are unable to

consider appellants' challenge to the memoranda.

      Reversed.




9
  We note that the second memorandum was issued on July 24, 2017, less than
two months before the September 12 hearings at issue here. It is therefore
possible that the court and the attorneys who regularly handle commitment
matters were not fully familiar with the procedures discussed in the memoranda
at that juncture. Thus, rather than pursuing litigation concerning the
memoranda, the concerns expressed by appellants for the first time on appeal
might be able to be more satisfactorily addressed through additional training for
judges and attorneys, or by further clarification of the purpose of the temporary
order form through discussions by the Office of the Public Defender with the
AOC.
                                                                         A-0837-17T2
                                      22